                                                                                            NEW YORK:
                                                                                            45 Broadway
                                                                                            32nd Floor
                                                                                            New York, NY 10006
                                                                                            P (212) 221-6900
                                                                                            F (212) 221-6989
                                                                                            Katz.H@wssllp.com



                                            December 27, 2019

    VIA ECF
    Hon. Magistrate Sarah L. Cave
    United States District Court
    Southern District of New York
    United States Courthouse
    500 Pearl Street, Courtroom 18A
    New York, New York 10007

                   Matter:               Nimkoff Rosenfeld & Schechter, LLP v. RKO Properties,
                                         Ltd., et al.
                   Venue:                United States District Court, Southern District of New York
                   Civil Action No.:     07-cv-7983 (DAB) (SLC)
                   Our File No.:         05001.22753

    Dear Magistrate Judge Cave:

             Our office is co-counsel for Nimkoff Rosenfeld & Schechter, LLP (“NRS”) and Ronald
    A. Nimkoff (hereinafter collectively referred to herein as the “Nimkoff Parties”) in connection
    with the counterclaims asserted in the above-referenced action. As Your Honor is aware, a
    Confidential Stipulation and Order was entered into by the parties and signed by Your Honor in
    relation to the above-referenced matter on December 18, 2019 (the “Stipulation and Order”),
    which is to be filed under seal. Accordingly, we make the instant letter motion requesting that
    Your Honor issue an Order permitting the filing of the Stipulation and Order under seal and
    further directing that the parties file an unredacted copy of the Stipulation and Order under seal
    with the Clerk of Court. In accordance with Your Honor’s Individual Practice Rules, at or about
    the same time as the filing of this letter, we are sending an unredacted copy of the Stipulation and
    Order to the Court via email (Cave_NYSDChambers@nysd.uscourts.gov) and copying counsel
    for all of the parties to the Stipulation and Order.

            Thank you for Your Honor’s attention and consideration of this matter.

                                          Respectfully submitted,

                                          /s/ Harris B. Katz

                                          Harris B. Katz



                                           www.WSSLLP.com
NEW YORK | NEW JERSEY | CONNECTICUT | MASSACHUSETTS | PENNSYLVANIA | FLORIDA | TEXAS | CALIFORNIA | COLORADO
 Magistrate Judge Sarah L. Cave
 December 27, 2019
 Page 2 of 2



 Cc:    David Walton, Esq. (via ECF and email)
        Ronald A. Nimkoff, Esq. (via ECF and email)
        Ira Daniel Tokayer, Esq. (via ECF and email)
        Shannon Michael, Esq. (via ECF and email)
        Adam Smith, Esq. (via email)


The parties' Letter-Motion to file the Stipulation and Order under seal (ECF No.
465) is GRANTED. The parties are ordered to file an unredacted copy of the
Stipulation and Order under seal with the Clerk of Court. The Clerk of Court is
respectfully directed to close ECF No. 465.


SO ORDERED 12/30/19
